EXHIBIT 10.54

 



THIS LOAN AGREEMENT is dated the 28th day of October 2013

 

BETWEEN:

 

(1)Gulfstream Capital Partners Ltd., a company incorporated in Seychelles with
limited liability, the registered office of which is at 1st Floor, #5 DEKK
House, De Zippora Street, P.O. Box 456, Povidence Industrial Estate, Mahe,
Republic of Seychelles (the “Borrower”);

 

(2)XIN HUA, holder of PRC Identity Card Number 522501197702277338, of 37/F, 500
Chengdu North Road, Huangpu District, Shanghai, PRC (the “Lender”); and

 

(3)VELATEL GLOBAL COMMUNICATIONS, INC., a company incorporated in the United
States, the registered office of which is at 5950 La Place Court, Suite 160,
Carlsbad, CA, 92008, USA (the “Guarantor”).

 

WHEREAS:

 

(A)The Borrower has requested the Lender to make available to the Borrower a
loan in the principal sum of HK$26,540,637.45 which shall be paid on behalf of
the Borrower to China Motion Holdings Limited (“Holdings”) and ChinaMotion
InfoServices Limited (“CMInfo”, Holdings and CMInfo collectively the “Sellers”),
both companies incorporated in the British Virgin Islands with limited
liability, for the sole and exclusive purpose of financing the partial payment
of the Settlement Sum by the Borrower to the Sellers pursuant to the Settlement
Deed.

 

(B)In consideration of the Lender agreeing to enter into this Agreement, the
Guarantor has agreed to guarantee in favour of the Lender the due and punctual
performance of the obligations of the Borrower under this Agreement subject to
and upon the terms and conditions of this Agreement.

 

(C)This Agreement sets out the terms and conditions subject to which the Lender
will make available the Loan to the Borrower.

 

1.INTERPRETATION

 

1.1          In this Agreement (including the Schedules), the following
expressions shall, except where the context otherwise requires, have the
meanings attributed to them respectively below:

 



“Arbitration Proceedings” means the arbitration proceedings commenced by the
Borrower and the Guarantor in the Hong Kong International Arbitration Centre
against Listco, Holdings and CMInfo and intituled HKIAC/PA 13105     “Business
Day” a day (other than a Saturday, Sunday or public holiday) on which licensed
banks in Hong Kong are generally open for business throughout their normal
business hours    

 



1

 

 

    “China Mortion” or “Company” means China Motion Telecom (HK) Limited, a
company incorporated in Hong Kong with limited liability having its registered
office at Suits 1105-1106, 11/F, Chinachem Golden Plaza, 77 Mody Road, Tsim Sha
Tsui East, Kowloon, Hong Kong with company no. of 450483     “Drawdown Date” the
date of drawdown of the Loan as specified in the Notice of Drawing    
“Encumbrance” means any mortgage, charge (whether fixed or floating), pledge,
lien, hypothecation, assignment, security interest, or other encumbrance of any
kind securing, or any right conferring a priority of payment in respect of, any
obligation of any person, and any other preferential arrangement resulting in a
secured transaction or having the same economic or legal effect as any of the
foregoing or the interest of a vendor or lessor under any conditional sale
agreement, lease, hire purchase agreement or other title retention arrangement
or any agreement to give any of the foregoing;     “Event(s) of Default” any one
or more of the events specified in Clause 12 or any act or event which with the
giving of notice and/or the lapse of time and/or the fulfilment of any other
condition would become one or more of such events     “First Instalment” has the
meaning ascribed thereto in Clause 6.1(a)     “Hong Kong” the Hong Kong Special
Administrative Region of the PRC     “Indebtedness” means any obligation for the
payment or repayment of money, whether as principal or as surety and whether
present or future, actual or contingent, secured or unsecured;     “Listco”
means China Motion Telecom International Limited, a company incorporated in
Bermuda with limited liability, the issued shares of which are listed on the
Main Board of The Stock Exchange of Hong Kong Limited     “Loan” the principal
amount of HK$26,540,637.45 to be advanced by the Lender to the Borrower subject
to and upon the terms and conditions of this Agreement, or as the case may be,
the aggregate amount outstanding, at any relevant time, of all moneys owing to
the Lender in respect thereof plus the bank charges or wiring fees incurred by
the Lender in the course of transmitting the principal amount to the payee of
the Loan     “Notice of Drawing the notice of drawing in the form set out in
Schedule 3

 



2

 



 

“Option Deed” means the option deed to be made between the Borrower and the
Lender pursuant to which the Borrower has granted a call option to the Lender
for the acquisition by the Lender from the Borrower the entire issued share
capital of China Motion and including any supplement or amendment made from time
to time, such option deed shall be in form and substance to the satisfaction of
the Lender;     “PRC” the People’s Republic of China, for the purpose of this
Agreement, excluding the Hong Kong Special Administrative Region, Macau Special
Administrative Region and Taiwan     “Repayment Date” 28 February 2014 being the
date of repayment of the Second Instalment, or where relevant, the date referred
to in Clause 6.2 or 12.2 when the Loan and all monies payable under this
Agreement shall be due and payable     “Second Instalment” has the meaning
ascribed thereto in Clause 6.1(b)     “Secured Indebtedness” means,
collectively, the Loan and interest thereon, fees, expenses and all other moneys
due or to become due from the Borrower to the Lender from time to time and at
any time under this Agreement and/or any Security Documents;     “Security
Documents” means the Share Charge, the Option Deed and any and all other
security documents as may be required by the Lender from time to time executed
by the parties thereto (other than the Lender) pursuant to Clause 18, and a
“Security Document” means each or any one of them, as the context requires;    
“Settlement Deed” means the settlement deed dated 28 October 2013 and made
between Listco, Holdings, CMInfo, the Borrower and the Guarantor wherein the
Borrower has agreed, inter alia, to pay to the Sellers the Settlement Sum and
discontinue the Arbitration Proceedings subject to the terms and conditions
therein contained;     “Settlement Sum” shall have the meaning ascribed to it
under the Settlement Deed     “Share Charge” means the share charge to be
executed by the Borrower in favour of the Lender pursuant to which the Borrower
shall create a first fixed charge over the entire issued share capital of China
Motion and including any supplement or amendment made from time to time, such
Share Charge shall be in form and substance to the satisfaction of the Lender;  
  “this Agreement” this loan agreement for the Loan, as amended from time to
time     “HK$” or “HKD” Hong Kong dollars, the lawful currency of Hong Kong

 

 



3

 

 



1.2          Except to the extent that the context requires otherwise, any
reference in this Agreement to:

 

(1)an “agency” of a state or government means any ministry, agency, board,
bureau, commission, department, authority, statutory corporation (whether
autonomous or not) or other instrumentality of or any corporation or other
entity owned or controlled by such state or government;

 

(2)“assets” include present and future properties, revenues and rights of every
description;

 

(3)any document shall include that document as in force for the time being and
as amended in accordance with the terms thereof or with the agreement of the
parties thereto and with the consent of the Lender, if required hereunder;

 

(4)any enactment shall include any such enactment as re-enacted, amended,
extended, consolidated or replaced from time to time;

 

(5)“laws and regulations” shall include all constitutional provisions, treaties,
conventions, statutes, acts, laws, decrees, ordinances, subsidiary and
subordinate legislation, orders, rules and regulations having the force of law,
rules of civil and common law and equity, directives, instructions,
notifications, circulars, policy statements and guidelines (whether or not
having the force of laws) and other similar authorities;

 

(6)a “person” includes any individual, company, corporation, firm, partnership,
joint venture, association, organisation, unit or trust (in each case, whether
or not having separate legal identity); and

 

(7)“tax” includes any present or future tax, levy, impost, duty, charge, fees,
deduction or withholding of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed.

 

1.3          The headings in this Agreement are inserted for convenience only
and shall be ignored in construing this Agreement. Unless the context otherwise
requires, references in this Agreement to the singular shall be deemed to
include references to the plural and vice versa and references to one gender
shall include all genders.

 

1.4          References in this Agreement to Clauses and Schedules are
references to clauses of and schedules to, this Agreement.

 

2.            THE LOAN

 

2.1          Subject to and upon the terms and conditions of this Agreement, the
Lender hereby agrees to make available to the Borrower the Loan in the principal
amount of HK$26,540,637.45 for the sole and exclusive purpose of financing the
partial payment of the Settlement Sum pursuant to the Settlement Deed. The Loan
shall be drawn down once in its entire sum on the Drawdown Date.

 



4

 

 

2.2          In consideration of the agreement by the Lender to make the Loan
available to the Borrower under this Agreement, the Borrower hereby covenants
with the Lender that it will pay the Secured Indebtedness in the manner and at
the times herein provided for payment thereof.

 

3.            CONDITIONS PRECEDENT

 

3.1          The obligations of the Lender to advance the Loan to the Borrower
shall be expressly subject to the fulfilment of the following conditions
precedent:

 

(1)all necessary approvals, consents, authorisations and licences in relation to
the transactions contemplated under this Agreement having been obtained;

 

(2)all representations and warranties made by the Borrower in this Agreement or
in connection herewith shall be true and correct with the same effect as if made
on and as of Drawdown Date with reference to the facts and circumstances then
subsisting;

 

(3)no Event of Default shall have occurred or potential Event of Default shall
have occurred (or would be likely to occur as a result of the Loan being made);

 

(4)the Share Charge having been duly executed by the Borrower;

 

(5)the Option Deed having been duly executed by the Borrower and the Lender;

 

(6)such other documents, evidence and financial and other information relating
to any of the matters contemplated under this Agreement and the Security
Documents as the Lender may require;

 

(7)all representations and warranties set out in Clause 9 shall be true and
correct as on the Drawdown Date with reference to the facts and circumstances
then existing; and

 

(8)the Lender shall have received evidence to its satisfaction that the Loan
shall be applied for the sole purpose set out in Clause 2.1.

 

3.2          This Agreement is to be signed simultaneously upon the Borrower,
the Guarantor and Sellers entering into the Settlement Deed.

 

4.            DRAWING

 

4.1          The Loan must be drawn in one lump sum within five (5) Business
Days from the date of this Agreement by the Borrower serving the Notice of
Drawing duly signed by the Borrower on the Lender prior to the Drawdown Date.

 

4.2          The Notice of Drawing once given under Clause 4.1 shall be
irrevocable and shall oblige the Borrower to make a drawing stated in the Notice
of Drawing. For the avoidance of doubt, the Loan can only be drawn down once in
its entire sum.

 

4.3          Subject to the receipt by the Lender the duly issued Notice of
Drawing and the fulfilment of the conditions precedent as set out in Clause 3.1,
the Lender will transfer the Loan on behalf of the Borrower to the designated
bank account of the Sellers as set out in Schedule 2 of this Agreement within
the first Business Day immediately after date of the Notice of Drawing.

 



5

 

 

4.4          For the avoidance of doubt, the Lender shall not be obliged to
advance the Loan or any part thereof or at all to the Buyer if Lender is
requested to transfer the Loan or any part thereof to any party or account other
than the designated bank account of the Sellers as set out in Schedule 2 of this
Agreement

 

5.            INTEREST

 

5.1          Subject to Clause 5.2, the Borrower shall bear no interest until
the Repayment Date.

 

5.2          If the Borrower defaults in repayment on the due date of any part
of the Loan, the Borrower shall pay interest on such overdue sums from the due
date until payment in full (before and after judgment) at the rate of 3% per
month. Such interest shall be calculated on the basis of a 30 day month and the
actual number of days elapsed and accrued on a daily basis.

 

6.            REPAYMENT

 

6.1          Without prejudice to Clauses 6.2 and 12.2, the Borrower shall repay
the Loan in two instalments to the bank account in Hong Kong designated by the
Lender in the following manner:

 

(a)HK$7,800,000 being the first instalment (“First Instalment”), shall be repaid
by the Borrower to the Lender in cash on or before 15 December 2013; and

 

(b)the remaining HK$18,740,637.45 (“Second Instalment”) shall be repaid by the
Borrower to the Lender on or before 28 February 2014.

 

6.2           The Borrower may prepay to the Lender the whole or any part of the
Loan by giving to the Lender not less than fourteen (14) Business Days’ notice
in writing of its intention to make such prepayment, specifying the amount to be
prepaid and the date on which prepayment is to be made.

 

6.3          A notice of intention to prepay shall not be effective until
actually received by the Lender but once having been given by the Borrower shall
be irrevocable and shall oblige the Borrower to make the specified prepayment
and failure to make prepayment in accordance with such a notice shall be an
Event of Default.

 

6.4          No amounts prepaid may be re-borrowed.

 

7.            PAYMENTS

 

7.1          All payments to be made by the Borrower to the Lender pursuant to
this Agreement shall be made in HK$ in immediately available funds and, unless
expressly provided in this Agreement to the contrary, shall be made to the
Lender by wire transfer with proof of delivery receipt from the initiating bank
not later than 11:00 a.m. (Hong Kong time) on the due date to such account as
the Lender may from time to time stipulate in writing.

 



6

 

 

8.            TAXES

 

8.1          All amounts payable by the Borrower hereunder shall be made without
set-off, counterclaim or other deductions and free and clear of and without
deduction for or on account of any taxes (other than tax on the overall net
income of the Lender) now or hereafter imposed, levied, collected, withheld or
assessed by any country, state or any political sub-division or taxing authority
thereof or therein or any federation or organisation of which any such country,
state or any political sub-division thereof may at the time of payment be a
member.

 

8.2          If the Borrower is prohibited by the law of any jurisdiction other
than the laws of Hong Kong from making payments without deduction or withholding
as provided in Clause 8.1 then:

 

(1)the Borrower shall ensure that such deduction and/or withholding does not
exceed the minimum requirement under the applicable law;

 

(2)the Borrower shall pay to the Lender such additional amounts as necessary in
order that the net amounts received by the Lender, after such deduction or
withholding shall equal the amount which it would have received had no such
deduction or withholding been required to be made;

 

(3)the Borrower shall immediately and in any event no later than the date after
which penalties would attach cause to be paid over to the relevant authority the
full amount of the deduction or withholding which it is required to deduct or
withhold including the whole amount of any deduction or withholding from any
additional amount paid pursuant to paragraph (2) above; and

 

(4)the Borrower shall deliver to the Lender within seven (7) days of payment or
the due date or on demand satisfactory evidence of payment of such deduction or
withholding to the relevant authority.

 

8.3          Without prejudice and in addition to Clauses 8.1 and 8.2, the
Borrower shall fully indemnify and keep the Lender fully indemnified against all
tax (other than tax on the overall net income of the Lender) now or hereafter
imposed, levied, collected or assessed by the taxing authority of any
jurisdiction other than the Inland Revenue Department of Hong Kong in respect of
interest, front-end fees, and other sums of a similar nature paid or payable by
the Borrower to the Lender under this Agreement. For the purpose aforesaid, the
Borrower shall, on each occasion on which payment is made by the Borrower to the
Lender in respect of interest, front-end fees and other sums of a similar nature
under this Agreement, pay to the Lender such additional amount as the Lender may
require to discharge the tax imposed by the taxing authority of any jurisdiction
other than the Inland Revenue Department of Hong Kong on such payment.

 

9.            REPRESENTATIONS AND WARRANTIES

 

9.1          Each of the Borrower and the Guarantor hereby represents and
warrants to the Lender as follows:

 

(1)each of the Borrower and the Guarantor, as the case may be, has full power
and authority to make borrowings hereunder upon the terms and conditions of this
Agreement and enter into and perform its obligations under this Agreement and
the Security Documents to which it is a party;

 



7

 

 

(2)the execution, delivery and performance by the Borrower and the Guarantor, as
the case may be, of this Agreement or the Security Documents to which it is a
party will not violate in any material respect any provision of (a) any law or
regulation or any order or decree of any governmental agency or court to which
it is subject; or (b) any mortgage, charge, deed, contract or other undertaking
or instrument to which it is a party or which is binding upon it;

 

(3)this Agreement and each Security Documents to which the Borrower and/or the
Guarantor, as the case may be, is a party constitute or will, when executed,
constitute the legal, valid and binding obligations of the Borrower and the
Guarantor, as the case may be, enforceable in accordance with their respective
terms;

 

(4)all governmental or other authorisations, approvals and consents required for
or in connection with the execution, delivery, performance, legality, validity,
enforceability and admissibility in evidence of this Agreement and the Security
Documents have been obtained and all such authorisations, approvals and consents
are in full force and effect;

 

(5)no action, suit or proceeding is pending or threatened against the Borrower
and/or the Guarantor before any court, board of arbitration or administrative
agency or tribunal which the Lender may at its reasonable discretion consider to
be material to the business, assets or condition (financial or otherwise) of the
Borrower and/or the Guarantor, on the ability of the Borrower and/or the
Guarantor, as the case may be, to perform its obligations under this Agreement
and the Security Documents or other documents to which the Borrower and/or the
Guarantor is a party;

 

(6)each of the Borrower and the Guarantor has not taken any action for
bankruptcy and no steps have been taken or proceedings started or is threatened
for the bankruptcy of the Borrower or the Guarantor;

 

(7)save for the matters as contemplated under the Settlement Deed and those
disclosed in the SEC filings submitted by the Guarantors to the U.S. Securities
and Exchange Commission prior to the execution of this Agreement, each of the
Borrower and the Guarantor is not in default or has committed any breach of or
under any agreement to which it is a party or by which it may be bound and as at
the date of this Agreement, no condition, event or act exists or has occurred,
which, with the lapse of time or the giving of notice or both or the fulfilment
of any other condition would constitute such a default or breach;

 

(8)each of the Borrower and the Guarantor is not required to make any deduction
or withholding from amounts payable under this Agreement or any of the Security
Documents to which it is a party for or on account of any taxes now or hereafter
imposed by federal, state or local any taxing authority of the United States of
America or the Republic of Seychelles;

 



8

 

 

(9)no Event of Default has occurred or will occur as a result of the entry into
this Agreement or any of the Security Documents by the Borrower or the
Guarantor;

 

(10)it is not necessary to ensure the legality, validity, enforceability,
admissibility in evidence or priority of the Security Documents or the security
created thereunder that any of them be filed, recorded or enrolled with any
court or authority in Hong Kong or elsewhere or that any stamp duty,
documentary, registration or similar tax be paid on or in relation to any of
them in Hong Kong or elsewhere and each of this Agreement and the Security
Document is in proper form for its enforcement in the courts of Hong Kong or
elsewhere;

 

(11)the Loan will be used solely and exclusively for the purpose set out in
Clause 2.1; and

 

(12)the repayment of any part of the Loan or interest thereon by the Borrower or
the Guarantor is not subject to any withholding tax or duties or tax or duties
of similar nature under any federal, state or local laws of the United States of
America or the Republic of Seychelles.

 

9.2          The Borrower hereby further represents, warrants and agrees that
each of the representations and warranties contained in this Clause 9.1 shall be
correct and complied with in all respects for so long as any part of the Loan or
interest thereon or any other amounts payable hereunder remain outstanding and
shall without prejudice to the foregoing be deemed to be repeated on the date on
which the Loan is made.

 

9.3          The Borrower hereby acknowledges that the Lender has agreed to make
the Loan available to the Borrower in reliance upon the undertakings,
representations and warranties contained in this Clause 9.

 

10.         COVENANTS

 

10.1       Each of the Borrower and the Guarantor hereby covenants and agrees
with the Lender that so long as any part of the Loan or interest thereon or any
other amounts payable hereunder remain outstanding, each of the Borrower and the
Guarantor shall:

 

(1)promptly advise the Lender in writing of details of any litigation,
arbitration or administrative proceeding which would have rendered the
undertakings, representations and warranties contained in Clause 9 incorrect had
the same been current or threatened as at the date hereof immediately upon
occurrence of the same;

 

(2)deliver to the Lender within the period specified in any notice from the
Lender, all such other information relating to the condition (financial or
otherwise) of the Borrower or the Guarantor as the Lender may request;

 

(3)in all respects observe and comply with the covenants and obligations under
this Agreement, the Security Documents and other documents to which it is a
party;

 



9

 

 

(4)obtain and promptly renew from time to time and comply with the terms of all
consents, licences, approvals or authorisations of all governmental agencies of
any country or state or political subdivision thereof required for in connection
with the execution, delivery, performance, validity, enforceability and
admissibility in evidence of this Agreement and deliver or cause to be delivered
to the Lender evidence of renewal of and compliance with the terms of all such
consents, licences, approvals or authorisations;

 

(5)promptly advise the Lender upon becoming aware of (a) any Event of Default;
(b) any potential Event of Default; or (c) any material adverse factor which may
inhibit the Borrower or the Guarantor in the performance of its obligations
under this Agreement or any of the Security Documents to which it is a party;

 

(6)maintain the net current asset value of China Motion in the positive;

 

(7)maintain a minimum two (2) month’s working capital for the present
requirements of China Motion, equivalent to the level of working capital as at
28 February 2013 commencing from the date of this Agreement; and

 

(8)guarantee and shall be primarily responsible for the contracts for goods,
services and financing for the upgrade of the core network of China Motion for
which contracts China Motion will be one of the parties, but without any down
payments, debt services, finance charges or principal payments to be borne by
China Motion prior to the full repayment of the Loan, the major terms of which
are set out in the Annexure. For the purpose of this sub-clause (8), the
Borrower shall submit to the Lender the final draft of the contracts for goods,
services and financing for the upgrade of the core network of China Motion at
least 7 days prior to the proposed date of execution of such contracts for the
prior approval by the Lender, which approval shall be given if the terms are in
line with the said major terms.

 

10.2       Each of the Borrower and the Guarantor hereby covenants and agrees
with the Lender that, except as provided in Clause 10.1(8), so long as any part
of the Loan or interest thereon or any other amounts payable hereunder remain
outstanding, each of the Borrower and the Guarantor will procure China Motion
not to, without the prior written consent of the Lender which is at the Lender’s
absolute discretion without assigning any reason thereof:

 

(1)lend any money or extend any credit, save and except for (i) the extension of
credit by China Motion to its postpaid customers with respect to the provision
of goods and services in the ordinary course of its business; and (ii) the
advancement of a loan in the sum of up to HK$1,936,215.84 (the “Agreed Loan”) to
the Borrower solely for the following three purposes:

 

(a)settling the agreed legal costs and expenses incurred by (1) the Lender in
relation to the negotiation, preparation and execution of this Agreement and the
Security Documents and (2) Listco and the Sellers arising out of and in
connection with the Arbitration Proceedings and the negotiation, preparation and
execution of the Settlement Deed, in the aggregate amount of HK$1,250,000;

 



10

 

 

(b)settling with the Sellers (1) the adjustments to the purchase price of the
entire issued share capital of China Motion based on the audited net asset value
of China Motion as at 28 February 2013, and (2) the additional stamp duty in
connection with the transfer of shares of China Motion from the Sellers to the
Borrower, each pursuant to the Second Amendment (as defined in the Settlement
Deed), in the aggregate amount of HK$676,215.84; and (3) any shortfall based on
exchange rate differences and wire transfer fees in connection with a payment
being made by Borrower to Holdings in U.S. Dollars upon execution of the
Settlement Deed, in an amount not to exceed HK$10,000.

 

The Agreed Loan shall be repaid by the Borrower to China Motion in full on or
before 15 December 2013;

 

(2)give any guarantee or enter into any indemnity and undertaking or other deed
imposing obligations or liabilities on its part in respect of any indebtedness
or obligation of any other person;

 

(3)enter into any loan, credit or other borrowing arrangement other than with
the existing vendors and suppliers of China Motion as at the date of this
Agreement and in the ordinary course of business and on such terms consistent
with the loan, credit or other borrowing arrangement already entered into with
such existing vendors or suppliers;

 

(4)take any action or any other steps or proceedings for its liquidation;

 

(5)create any security in respect of any debt or in respect of any guarantee or
indemnity in respect of any debt save for the Security Documents;

 

(6)require or procure China Motion to pay any portion of the down payment, debt
service, finance charges or principal payments for the network upgrade as set
out in Clause 10.1(8);

 

(7)pay the entire or any part of the expenses of engineering services rendered
in connection with upgrading China Motion’s telecommunication network;

 

(8)charge China Motion for any costs and expenses in relation to or otherwise in
connection with the upgrade of the core network of China Motion;

 

(9)repay any outstanding loans due to their respective shareholders or
directors; and

 

(10)employ any new employees of China Motion with monthly salary exceeding
HK$15,000 per month per individual or increase the salary or remuneration of any
existing employees.

 



11

 

 

10.3       Each of the Borrower and the Guarantor hereby covenants and agrees
with the Lender that so long as any part of the Loan or interest thereon or any
other amounts payable hereunder remain outstanding, each of the Borrower or the
Guarantor will not, without the prior written consent of the Lender which is at
the Lender’s absolute discretion without assigning any reason thereof:

 

(1)take any action or any other steps or proceedings for its liquidation;

 

(2)withdraw any funds directly or indirectly from China Motion except for the
advancement of the Agreed Loan to the Borrower;

 

(3)require or procure China Motion to pay any portion of the down payment, debt
service, finance charges or principal payments for the network upgrade as set
out in Clause 10.1(8);.

 

(4)receive the entire or any part of the expenses of engineering services
rendered in connection with upgrading China Motion’s telecommunication network;
and

 

(5)charge China Motion for any costs and expenses in relation to or otherwise in
connection with the upgrade of the core network of China Motion.

 

11.         Lender governance rights

 

11.1       On and from the Drawdown Date and for such time as there are any
monies owed by the Borrower to the Lender (or its affiliates):

(a)the Lender shall have the right from time to time to nominate one person to
be appointed and to continue in office as directors of China Motion (each such
person being a Lender Director), provided that such persons fulfil the
requirements under the applicable law to be appointed as a director; and

 

(b)China Motion shall to the extent permitted under applicable law (as from time
to time amended) procure that the Board shall comprise at all times not more
than three Directors (including the Lender Directors).

 

11.2       The Lender may appoint or remove a Lender Director nominated by it by
notice to China Motion signed by it or on its behalf. The appointment or removal
shall take effect when the notice is delivered to China Motion, unless the
notice indicates a later date.

 

11.3       A Lender Director shall have the same rights as any other director of
China Motion or member of the relevant board committee of China Motion and its
subsidiaries (“China Motion Group”), as applicable, to receive notice of
meetings and to receive information in relation to the China Motion Group, and
shall be entitled to vote at any such meetings in accordance with the terms of
the articles of association of China Motion and/or the terms of reference of the
relevant board committee of China Motion Group, as the case may be.

 

11.4       If the Borrower ceases to owe any monies to the Lender, its rights
under clause 11.1, 11.2 and 11.3 shall cease and the Lender shall (unless the
Lender otherwise agree) procure that any Lender Director promptly resigns as a
director of China Motion Group.

 

11.5       The Lender shall notify China Motion in writing promptly on becoming
aware that the Borrower has ceased to owe any monies to the Lender (and its
affiliates).

 



12

 

 

11.6       Subject to clause 11.7, the quorum for the transaction of business at
any meeting of the board of China Motion shall be at least one Lender Director
(or his alternate) and at least one non-Lender Director (or his alternate) when
the relevant business is transacted.

 

11.7       If no Lender Director attends a duly convened board meeting of China
Motion (the “Initial Board Meeting”), at such Initial Board Meeting the chairman
of the Board shall give each director of China Motion written notice of a second
meeting of the Board (the “Second Board Meeting”) to be held at the same place
and same time seven Business Days after the Initial Board Meeting. If no Lender
Director attends the Second Board Meeting, at such Second Board Meeting the
chairman of the Board shall give each director of China Motion written notice of
a third meeting of the Board (the “Third Board Meeting”) to be held at the same
place and same time seven Business Days after the Second Board Meeting. If no
Lender Director attends the Third Board Meeting, the Lender Directors shall be
deemed to have waived the right to attend the meeting and a quorum will have
been formed and any two directors of China Motion may hold the Third Board
Meeting without any Lender Directors.

 

11.8       At any meeting of the board directors of China Motion, each director
of China Motion shall be entitled to one vote. Any director of China Motion who
is absent from any meeting may nominate any other director of China Motion to
act as his alternate and to vote in his place at the meeting.

 

11.9       On and from the Drawdown Date and for such time as the Borrower owes,
directly or indirectly, any monies to the Lender (or its affiliates), the Lender
shall be entitled to appoint and maintain in office at least one director of
each member of China Motion Group (and to remove any director so appointed from
office and to appoint another in the place of any director so removed) and the
provisions of clauses 11.2 to 11.8 shall apply to such directors mutatis
mutandis and the parties shall ensure that any amendments required to reflect
these provisions are made to the memorandum and articles of association or other
constitutional documents of each member of China Motion Group as soon as
reasonably practicable following that company becoming a member of China Motion
Group.

 

11.10     From the date of this Agreement until the Repayment Date or the date
of repayment of the entire principal amount and interest of the Loan and all
moneys owing by the Borrower to the Lender under this Agreement (whichever is
later), each party shall use their respective powers to ensure, so far as they
are legally able, that no action or decision is taken (whether by the Board, the
Company or any of their respective officers or managers) in respect of any
matter listed in Schedule 4, without prior written consent of the Lender.

 

11.11     The Borrower agrees that as long as there are any monies owed by the
Borrower to the Lender:

 

(a)it will answer in reasonable detail any reasonable written or oral inquiry by
the Lender, and facilitate the interview of directors, officers and employees of
China Motion at any reasonable time specified by the Lender;

 

(b)the Lender shall have the right to review and audit all the books, records
and accounts of China Motion and its subsidiaries and the Borrower shall make
all reasonable efforts, and shall procure that China Motion makes all reasonable
efforts, to cooperate with any such review, audit, analysis and related reports;

 



13

 

 

(c)the Lender shall be entitled to receive all information, including monthly
management accounts and operating statistics and other trading and financial
information, in such form as they reasonably require to keep them properly
informed about the business and affairs of China Motion and generally to protect
their interests as Lender; and

 

(d)the Lender shall at any time, upon providing reasonable written notice to the
Borrower, be entitled to visit and inspect any facilities, offices or other
premises of China Motion.

 

12.          EVENTS OF DEFAULT

 

12.1        There shall be an Event of Default if any one of the following
events shall have occurred and such events have not been rectified or cured or
is continuing:

 

(1)Non-payment of the First Instalment: the Borrower fails to pay any amount due
from it with respect to the First Instalment on the due date for such payment
under this Agreement; or

 

(2)Non-payment of the Second Instalment: the Borrower fails to pay any amount
due from it with respect to the Second Instalment under this Agreement on the
due date for payment; or

 

(3)Non-payment of other sums: the Borrower fails to pay any amount due from it
under this Agreement in the manner specified herein on the due date for payment,
including but not limited to the failure to repay any amount due to the Company;
or

 

(4)Other obligations: the Borrower or the Guarantor commits any breach of or
omits to observe any of its undertakings or obligations under this Agreement or
any of the Security Documents to which it is a party; or

 

(5)Breach of representation: any representation or warranty made or deemed to be
repeated by the Borrower pursuant to this Agreement is or proves to have been
incorrect in any material respect when made or repeated; or

 

(6)Authorisation: any consent, licence, approval or authorisation referred to in
Clause 9.1(4) is modified in a manner unacceptable to the Lender or is not
granted or is suspended or revoked or terminated or expires and is not renewed
or otherwise ceases to be in full force and effect; or

 

(7)Decree or order: any decree or order is made by any competent court adjudging
the Borrower or the Guarantor insolvent or bankrupt under the insolvency or
bankruptcy laws of any jurisdiction to which it may be subject or any order or
application is made for the appointment of any liquidator, receiver, trustee,
curator or sequestrator or other similar official of the Borrower or the
Guarantor in respect of all or a substantial part of its assets (save for the
purposes of an amalgamation, merger or reconstruction not involving insolvency
the terms of which shall have received the prior written approval of the
Lender);

 



14

 

 

(8)Insolvency: the Borrower or the Guarantor is unable to pay its debts as they
fall due, or stops payment under its respective obligations generally, or
commences negotiations with its creditors generally with a view to the general
readjustment or rescheduling of its financial indebtedness; or

 

(9)Winding up: any petition is presented or other step is taken for the purpose
of winding up, liquidating or dissolving the Borrower or the Guarantor for which
in the opinion of the Lender there would be no realistic prospects of
successfully resisting or such action, steps or proceedings is not discharged or
discontinued within seven (7) days, or an order is made for or resolution passed
for the winding up, liquidation or dissolution of the Borrower or the Guarantor,
or a notice is issued convening a meeting for the purpose of passing any such
resolution; or

 

(10)Appointment of receivers: any receiver or manager or other administrator is
appointed of the Borrower or the Guarantor or any part of its assets, or the
directors of the Borrower or the Guarantor request any person to appoint such a
receiver or manager or administrator, or any other steps are taken to enforce
any Encumbrance over all or any part of the assets of the Borrower or the
Guarantor; or

 

(11)Other jurisdictions: any event occurs or proceeding is taken with respect to
the Borrower or the Guarantor in any jurisdiction to which it is subject which
has an effect which is equivalent or similar to any of the events mentioned in
sub-clauses (5) to (8); or

 

(12)Cross default: the Borrower or the Guarantor defaults or receives notice of
default under any of the Security Documents or obligation whether relating to
borrowing or other matters or any indebtedness of the Borrower or the Guarantor
under any of the Security Documents becomes payable, or capable of being, or is
declared payable before its stated maturity or is not paid when due or any
security interest, guarantee or other security created by the Borrower or the
Guarantor under any of the Security Documents becomes enforceable; or

 

(13)Security: this Agreement or any of the Security Documents shall be or is
likely to be invalid, void or unenforceable; or

 

(14)Repudiation: the Borrower or the Guarantor repudiates this Agreement or any
of the Security Documents or does or causes to be done any act or thing
evidencing an intention to repudiate this Agreement or any of the Security
Documents or any action or proceedings are commenced (and not withdrawn or
dismissed within a period of 14 days after its commencement) to enjoin or
restrain the performance of or compliance with any respective obligation of the
Borrower or the Guarantor under this Agreement or any of the Security Documents
or otherwise dispute the ability of the Borrower or the Guarantor to enter into,
exercise its respective rights or perform or comply with any of its respective
obligations under this Agreement or any of the Security Documents; or

 



15

 

 

(15)Securities regulations: the Borrower or the Guarantor fails to comply in all
material respects with, or does not diligently perform in all material respects
any of its duties and obligations under, all applicable laws, rules, codes,
regulations, consents, licences, approvals and authorisations in any manner that
is likely to adversely to affect the ability of the Borrower or the Guarantor to
perform all or any of its obligations under or otherwise to comply with the
terms of this Agreement or any of the Security Documents; or

 

(16)Failure to pay: the Borrower (i) fails to make any payment pursuant to the
Security Documents; or (ii) to perform an obligation on a due date for such
payment or obligation under the Security Documents; or (iii) becomes bound to
repay prematurely any other loan or other obligation for borrowed money by
reason of a default by it in the Security Documents; or (iv) if it fails to make
any payment in respect thereof on a due date for such payment pursuant to the
Security Documents; or (v) becomes bound to make payment under any guarantee
given by it under the Security Documents by reason of a default by the principal
debtor; or (vi) fails to make any payment in respect of any present or future
security on or over any asset of the Borrower which becomes enforceable against
the assets covered by the Security Documents; or

 

(17)Use of loan: the Loan is used for the purpose(s) other than those set out in
Clause 2.1.

 

12.2        Upon the occurrence of an Event of Default and at any time
thereafter, the Lender may by notice in writing to the Borrower and/or the
Guarantor:

 

(1)declare the Loan, all interest accrued thereon and all other monies payable
under this Agreement to be forthwith due and payable whereupon the same shall be
forthwith due and payable; and/or

 

(2)declare all or any part of the security constituted under the Security
Documents to be immediately enforceable whereupon the same shall become
immediately enforceable.

 

13.          ENFORCEMENT OF SECURITY

 

If on the date on which the Secured Indebtedness or any part thereof has become
immediately due and payable pursuant to Clause 12.2, the Secured Indebtedness or
the part thereof which has become immediately due and payable have not been paid
in full, the security constituted under the Security Documents shall then become
immediately enforceable. For the avoidance of doubt, the enforcement of security
constituted under the Security Documents will not prejudice the right of the
Lender to recover any shortfall from the Borrower.

 



16

 

 

14.         INDEMNITIES

 

14.1       Without prejudice to any other right or remedy of the Lender, upon:

 

(1)the occurrence of an Event of Default; and/or

 

(2)the declaration of the Loan to be immediately due and payable pursuant to
Clause 12.2 or otherwise in accordance with the terms of this Agreement; and/or

 

(3)the Borrower failing to borrow the Loan or satisfy any of the conditions
precedent after having delivered a Notice of Drawing; and/or

 

(4)any sums payable by the Borrower under this Agreement not being paid when
due, and at any time thereafter,

 

the Borrower shall pay to the Lender on demand such amount or amounts as shall
fully indemnify the Lender against all losses, expenses and liabilities which
the Lender may sustain or incur by reason of the occurrence of any of the
foregoing including but not limited to any loss, expense, premium or penalties
suffered or incurred by the Lender in liquidating or re-employing deposits from
third parties acquired to effect or maintain the Loan or any part thereof. A
certificate of the Lender setting forth the amount of such losses, expenses and
liabilities and specifying the basis therefor shall, in the absence of manifest
error, be conclusive and binding on the Borrower.

 

14.2       The indemnities set out in Clause 14.1 shall be an obligation of the
Borrower separate and independent of and in addition to its other obligations
under this Agreement and the Security Documents to which it is a party, shall
give rise to separate and independent cause of action, and shall take effect
notwithstanding any time or other concession granted to the Borrower or any
judgment or order being obtained or the filing of any claim in the liquidation,
dissolution or bankruptcy (or analogous process) of the Borrower.

 

15.         Guarantee

 

15.1       The Guarantor hereby irrevocably and unconditionally guarantees to
the Lender the due and punctual performance of the Borrower under this Agreement
and the Security Documents.

 

15.2       The obligations of the Guarantor shall be continuing obligations and
shall not be satisfied, discharged or affected by any intermediate payment or
settlement of account or any change in the constitution or control of, or the
insolvency of or any bankruptcy, winding up or analogous proceedings relating to
any of the parties to this Agreement and the Security Documents.

 

15.3       The liability of the Guarantor hereunder shall be unaffected by any
arrangement which the Lender may make with the Borrower or with any other person
which (but for this provision) might operate to diminish or discharge the
liability of or otherwise provide a defence to a surety. Without prejudice to
the generality of the foregoing, the Lender is to be at liberty at any time and
without reference to the Guarantor to give time for payment or grant any other
indulgence and to give up, deal with, vary, exchange or abstain from perfecting
or enforcing any other securities or guarantees held by the Lender at any time
and to discharge any party thereto and to realise such security or guarantees or
any of them, as the Lender thinks fit and to compound with, accept compositions
from and make any other arrangements with the Borrower or any person or persons
liable on other securities or guarantees held by or by the Lender without
affecting the liability of the Guarantor hereunder.

 



17

 

 

15.4       As a separate and independent stipulation it is hereby agreed by the
Guarantor that any obligation and undertaking under this Clause which may not be
enforceable against the Guarantor on the footing of a guarantee, whether by
reason of any legal limitation (other than any limitation imposed by this
Agreement), disability or incapacity on or of the Borrower or any other fact or
circumstance and whether or not known to the Lender shall nevertheless be
enforceable against the Guarantor as sole or principal obligor in respect
thereof.

 

15.5       The Guarantor hereby waives any right to require a proceeding first
against the Borrower or any other person.

 

15.6       The obligations and liabilities of the Guarantor and the Borrower
under this Agreement are joint and several and are of continuing nature and
shall not be discharged or affected by the dissolution, amalgamation,
reconstruction or reorganisation of or the change in constitution or control of
any of the parties to this Agreement.

 

16.         FEES AND EXPENSES

 

16.1       The Borrower shall be responsible for:

 



(1)all reasonable costs and expenses (including taxes thereon and legal fees on
a full indemnity basis) incurred by the Lender as legal costs in connection with
the negotiation, preparation and execution of this Agreement and the Security
Documents and any other documents ancillary to or derived from any of them,
agreed at HK$400,000 to be paid to the Lender within 7 days of the date of
signing hereof;

 

(2)all reasonable costs and expenses (including taxes thereon and legal fees on
a full indemnity basis) incurred by the Lender in connection with the Loan or
the admissibility in evidence of this Agreement and the Security Documents; and

 

(3)promptly, and in any event before any penalty becomes payable, any stamp,
documentary, registration or similar taxes payable in connection with the entry
into, performance, enforcement or admissibility in evidence of this Agreement
and/or any amendment or waiver thereof, and shall indemnify the Lender against
any liability with respect to or resulting from any delay in paying or omission
to pay any such taxes.

 

17.         NOTICES

 

17.1       All notices or communications required to be served or given pursuant
to this Agreement:

 

(1)shall be in writing and may be sent by prepaid post, mail (by airmail if to
another country) or facsimile (but, if by facsimile from the Borrower, shall
promptly be confirmed by mail) or personal delivery;

 

(2)shall be sent to the parties at the facsimile number or address from time to
time designated in writing by that party to the other; the initial facsimile
number and address so designated by each party being set out in Schedule 1;

 



18

 

 

(3)if sent by the Borrower shall be irrevocable and shall not be effective until
actually received by the Lender;

 

(4)if sent to the Borrower shall be deemed to have been given and received by
the Borrower (a) within five days after the date of posting, if sent by mail;
(b) when delivered, if delivered by hand; and (c) on despatch, if sent by
facsimile; and

 

(5)shall be in the English language.

 

18.         FURTHER ASSURANCE

 

18.1       Each of the Borrower and the Guarantor agrees, immediately upon
demand by the Lender, at its own cost and expense, make, execute, do, perform
and provide or cause or procure to be made, executed, done, performed and
provided, all such further acts, agreements, assurances, bills, bonds,
contracts, deeds, documents, evidences of indebtedness, guarantees, indemnities,
instruments, letters, loan notes, notes, notices, powers of attorney, promissory
notes, receipts, undertakings, matters and things as the Lender shall reasonably
require to perfect or improve the security afforded or created under the
Security Documents, or intended to be afforded or created by this Agreement, or
for facilitating the realisation of all or any part of securities created under
the Security Documents and the exercise of all powers, rights, remedies,
authorities and discretions vested in the Lender.

 

18.2       Each of the Borrower and the Guarantor hereby jointly and severally
undertakes with the Lender that, from the date of this Agreement and so long as
any moneys are owing under this Agreement, it will, on demand, duly execute in
favour of the Lender such documents and agreements referred to in Clause 18.1,
in addition to the Security Documents as the Lender shall from time to time
require on or over or in respect of all or any part of its present and/or future
undertaking, properties, assets, rights and/or revenues as a continuing security
for its obligations under this Agreement, and which shall:-

 

(a)be in such form and duly executed, delivered, created, secured and/or
perfected in such manner as the Lender shall stipulate;

 

(b)if necessary or desirable under applicable law for its creation, legality,
validity, priority, enforceability, admissibility in evidence or effectiveness
or for the performance by the Borrower or any of its obligations thereunder, be
duly notarised, filed, recorded, registered and/or enrolled according to such
law; and

 

(c)not, without the prior written consent of the Lender, secure or prefer or be
extended so as to secure or prefer any present or future indebtedness or
obligation except the Borrower's obligations under this Agreement.

 

19.         MISCELLANEOUS

 

19.1       A certificate issued by the Lender as to any sum payable by the
Borrower under this Agreement and any other certificate, determination,
notification or opinion of the Lender provided for in this Agreement shall, in
the absence of manifest error, be conclusive evidence against the Borrower.

 



19

 

 

19.2        If at any time any provision hereof is or becomes illegal, invalid
or unenforceable in any respect under the laws of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the laws of any
other jurisdiction shall in any way be affected or impaired thereby.

 

19.3        Save as may be expressly otherwise provided herein, time is of the
essence of this Agreement but no failure or delay on the part of the Lender to
exercise any power, right or remedy hereunder shall operate as a waiver thereof
nor shall a waiver by the Lender of any particular default by the Borrower
affect or prejudice the right, power or remedy of the Lender in respect of any
other default or any subsequent default of the same or a different kind nor
shall any single or partial exercise by the Lender of any power, right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
power, right or remedy.

 

19.4        No power, right or remedy conferred under this Agreement upon the
Lender is intended to be exclusive of any other power, right or remedy but shall
be cumulative and shall be in addition to every other power and remedy now or
hereafter existing at law, in equity, by statute or contract or otherwise.

 

19.5        No waiver of any Event of Default shall be effective unless in
writing signed by the Lender.

 

19.6        This Agreement may not be amended save in writing duly signed by all
parties hereto.

 

19.7        The Lender may grant waivers, consents or indulgence in respect of
any one or more obligations of or conditions or requirements imposed on or
applied to the Borrower under or in connection with this Agreement including
without limitation any condition or requirement applicable to the making of a
drawing under this Agreement and any such waiver, consents or indulgence may be
given subject to such terms and conditions as may be imposed by the Lender.

 

19.8        This Agreement and the documents referred to herein constitute the
entire obligations of the Lender and supersede any previous expressions of
intent or understandings in respect of the transaction contemplated under this
Agreement.

 

19.9        This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts as the Lender may require which when
taken together shall be deemed to constitute one agreement.

 

19.10      In the event of any inconsistency between any of the terms of this
Agreement and any of the terms of the Security Documents, the terms of this
Agreement shall prevail.

 

20.          ASSIGNMENT

 

20.1        This Agreement shall enure to the benefit of the parties hereto and
their respective successors, assignees and transferees.

 

20.2        The Borrower may not assign any of its rights or obligations under
this Agreement.

 

20.3        The Lender may at any time without the consent of or notice of the
Borrower assign its rights and benefits hereunder or any part thereof to any one
or more persons on such terms and conditions as it may deem fit.

 



20

 

 

21.          LAW AND JURISDICTION

 

21.1        This Agreement shall be governed by and construed in accordance with
the laws of Hong Kong.

 

21.2        Each of the Borrower and the Guarantor hereby irrevocably submits to
the jurisdiction of the courts of Hong Kong and of any country in which it has
assets and hereby irrevocably waives any objection to any proceedings in any
such courts on the basis of forum non conveniens. Each of the Borrower and the
Guarantor agrees that a judgment in any proceedings brought in any such courts
may be enforced in any other jurisdiction by suit on the judgment or in any
other manner permitted by law.

 

21.3        The submission in Clause 21 is non-exclusive and the Lender reserves
the right to proceed in any other jurisdiction having or claiming or accepting
jurisdiction in respect thereto.

 

21.4        The Borrower hereby irrevocably appoints Lawrence Lo of Room 1307,
Tower 1, Lippo Centre, No. 89 Queensway, Admiralty, Hong Kong as its agent to
accept service of legal process out of the courts of Hong Kong in connection
with this Agreement. The Borrower further agrees to maintain a duly appointed
agent in Hong Kong to accept service of process out of the courts of Hong Kong
and to keep the Lender informed of the name and address of such agent. Service
on Lawrence Lo (or such other agent as shall have been notified by the Borrower
in writing) shall be deemed to be service on the Borrower.

 

21.5        The Guarantor hereby irrevocably appoints Lawrence Lo of Room 1307,
Tower 1, Lippo Centre, No. 89 Queensway, Admiralty, Hong Kong as its agent to
accept service of legal process out of the courts of Hong Kong in connection
with this Agreement. The Guarantor further agrees to maintain a duly appointed
agent in Hong Kong to accept service of process out of the courts of Hong Kong
and to keep the Lender informed of the name and address of such agent. Service
on Lawrence Lo (or such other agent as shall have been notified by the Guarantor
in writing) shall be deemed to be service on the Guarantor.

 

 

IN WITNESS hereof the parties hereto have duly executed this Agreement as a deed
the day and year first above written.

 



21

 

 

Schedule 1

 

Address and Facsimile Number for Notification

 

 

Party

 

Address Fax number

The Borrower

 

2nd Floor,

No. 86 Fu Xin South Road Sec 2

Taipei 106

Taiwan

 

(886) 2 2701-4140

The Lender

 

37/F, 500 Chengdu North Road,

Huangpu District, Shanghai,

the People’s Republic of China

 

(86) 021 6358-6040 The Guarantor

2nd Floor,

No. 86 Fu Xin South Road Sec 2

Taipei 106

Taiwan

 

(886) 2 2701-4140

 

 

 

 

 

 

Schedule 2

 

Designated bank account of the Sellers

 

Bank Account Holder Account number

Currency

 

The Hong Kong and Shanghai Banking Corporation Limited China Motion Holdings
Limited 026-272005-001

HKD

 

 

 

 



22

 

 

Schedule 3

 

Notice of Drawing

 

Date:

To:         Xin Hua

 

We refer to the loan agreement dated 28 October 2013 (the “Loan Agreement”)
pursuant to which you have agreed to advance a loan in the principal amount of
HK$26,540,637.45 to us.

 

We hereby:

 

(1)give you notice that we intend to make the drawing of HK$26,540,637.45 (the
“Drawdown Amount”) on 28 October 2013;

 

(2)certify that no Event of Default or condition, act or event which, with the
giving of notice or lapse of time or both or the fulfillment of any other
condition would constitute an Event of Default has occurred, is continuing or
would result from the drawing requested hereunder;

 

(3)represent and warrant that the representations and warranties set out in
Clause 9 of the Loan Agreement are true and correct on the date hereof with
reference to the facts and circumstances now existing;      (4)confirm that the
undertakings set out in Clause 10.1 of the Loan Agreement have at all times been
duly complied with, observed and performed; and

 

(5)direct you to pay the Drawdown Amount on behalf of us to the following bank
account of China Motion Holdings Limited:

 

Bank Account Holder Account number

Currency

 

The Hong Kong and Shanghai Banking Corporation Limited China Motion Holdings
Limited 026-272005-001

HKD

 

Expressions capitalised and not defined in this Notice of Drawing shall have the
meanings attributed thereto in the Loan Agreement.

 

For and on behalf of

Gulfstream Capital Partners Ltd.

 

 

_______________________

Name: Colin Tay

Title:   President

 



23

 

 

Schedule 4

 

Reserved Matters

 

 

1.             Any alteration to the articles of association and/or other
constitutional documents of the Company.

2.             Changing the number of securities the Company (“Securities”) is
authorised to issue or the number of shares issued in the Company or the Company
increasing (or reducing) its shareholding in any other company.

3.             The issue of any Securities by the Company.

4.             The Company redeeming or repurchasing any Securities (other than
from an employee following his termination or when contractually bound to do so
pursuant to the terms on which the Securities were issued or a repurchase from
all shareholders of the Company on a pro rata basis).

5.             Fundamentally changing the nature or scope of the business of the
Company or any decision to change the name under which the Company carries on
its business.

6.             The Company changing its dividend policy or the Company declaring
or paying any dividend or distribution other than when contractually bound to do
so pursuant to the terms on which the relevant Securities were issued.

7.             The Company borrowing, lending, issuing any guarantee, raising
money, issuing any trust receipts.

8.             The Company disposing of or leasing (whether in a single
transaction or series of transactions) any business (or any material part of any
business) or any assets (other than a disposal or lease of assets in the
ordinary course of business) where the value of the disposal or lease exceeds
HK$250,000.

9.             The Company establishing any subsidiary.

10.           The Company entering into (or terminating) any material
partnership, joint ventures, profit-sharing agreement, technology licence or
collaboration or merging with any other entity (not being a subsidiary of the
Company), save for transactions carried out with the Borrower in the ordinary
course of business.

11.           Major decisions relating to the conduct (including the settlement)
of legal proceedings where there is a potential liability or claim of more than
HK$100,000 to which the Company is a party.

12.           Any transaction by Company with, or procured by, any subsidiary,
parent company or controlling shareholders of the Borrower.

13.           Appointing or removing the auditors of the Company.

14.           Approving the Company’s accounts and/or any change in the
principal accounting policies of the Company.

15.           Any proposal to wind up the Company or other voluntary proceeding
seeking liquidation, administration (whether out of court or otherwise),
reorganisation, readjustment or other relief under any bankruptcy, insolvency or
similar law or the appointment of a trustee, receiver, administrator (whether
out of court or otherwise) or liquidator or similar officer (save as
contemplated in this Agreement).

16.           Creating any mortgage, charge, Encumbrance or other security
interest of any nature in respect of all or any material part of any
undertaking, property or assets of the Company.

17.           Any action which in the reasonable opinion of the Lender, will
cause or will likely cause any diminishment in value of the collaterals given by
the Borrower under this Agreement.



24

 



Annexure

 

Major terms of the contracts for goods, services

and financing for the upgrade of the core network of China Motion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



25

 

 

THE BORROWER

 



EXECUTED AS A DEED )     )   and SIGNED by Colin Tay, its director )     )   for
and on behalf of ) /s/ Colin Tay   )   Gulfstream Capital Partners Ltd. )     )
  in the presence of: )                                       THE LENDER        
  SIGNED, SEALED and DELIVERED )     )   by XIN HUA ) /s/ Xin Hua   )   in the
presence of: )                                       THE Guarantor          
EXECUTED AS A DEED )     )   and SIGNED by Colin Tay, its President )     )  
for and on behalf of ) /s/ Colin Tay   )   Velatel Global Communications, Inc. )
    )   in the presence of: )



 



26

